FOR IMMEDIATE RELEASE CONTACT:Paul D. Geraghty, President and CEO PHONE:215-513-2391 HARLEYSVILLE NATIONAL CORPORATION REPORTS SECOND QUARTER EARNINGS OF $7.3 MILLION HARLEYSVILLE, PA (July 17, 2008) - Harleysville National Corporation (NASDAQ: HNBC) today reported net income of $7.3 million for the second quarter of 2008, up 3.5% compared to $7.1 million for the second quarter of 2007.Diluted earnings per share were $.23, down $.01 from $.24 the same period last year.For the six months ended June 30, 2008, net income was $14.6 million or $.46 per diluted share compared to $13.2 million or $.45 per diluted share during the comparable period in 2007. Paul D.
